Filed 6/17/22 P. v. Wedel CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

    THE PEOPLE,
                                                                                          F081897
           Plaintiff and Respondent,
                                                                     (Fresno Super. Ct. No. CF02907603-5)
                    v.

    CHRISTOPHER LAWRENCE WEDEL,                                        ORDER MODIFYING OPINION
                                                                       (NO CHANGE IN JUDGMENT)
           Defendant and Appellant.



                                                   THE COURT*
         It is ordered that the opinion filed herein on June 13, 2022, be modified as follows:

         1. On page 2, the last sentence of the first full paragraph is deleted and the
            following sentence is inserted in its place:

                   However, upon review of the record and arguments, we find that the trial
                   court had an independent basis to reject the petition without further
                   briefing. Accordingly, we affirm the order without prejudice to filing a
                   subsequent petition that satisfies the statutory requirements.

         There is no change in judgment.




                                                                                                 HILL, P. J.


*        Before Hill, P. J., Franson, J. and Peña, J.
Filed 6/13/22 P. v. Wedel CA5 (unmodified opinion)




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F081897
           Plaintiff and Respondent,
                                                                             (Super. Ct. No. CF02907603-5)
                    v.

    CHRISTOPHER LAWRENCE WEDEL,                                                           OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Fresno County. Gary D. Hoff,
Judge.
         Randall Conner, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Lewis A. Martinez and Louis M.
Vasquez, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Hill, P. J., Franson, J. and Peña, J.
       Appellant Christopher Lawrence Wedel appeals following the denial of his
petition for resentencing under the then applicable statute, Penal Code former
section 1170.95 (Stats. 2018, ch. 1015, § 4). The parties agree that the trial court erred in
making certain factual findings and thus should not have denied appellant’s motion at the
prima facie stage of the statutory proceedings. Upon review of the record and arguments,
we agree and therefore reverse the trial court’s order and remand for further proceedings.
                  FACTUAL AND PROCEDURAL BACKGROUND
       On March 4, 2003, an information was filed alleging appellant and Robert Lynn
Upchurch committed murder. Appellant was ultimately convicted of second degree
murder after a jury trial.
       In appellant’s direct appeal from his conviction, this court provided a factual
background regarding the evidence presented at trial and noted that the prosecution had
proceeded only upon a charge of second degree murder, relying on an implied malice
theory and a second degree felony murder theory. (People v. Wedel (May 3, 2005,
F044476) [nonpub. opn.].)1
       On June 11, 2020, appellant petitioned for resentencing under Penal Code former
section 1170.95 by submitting a preprinted form. By checking various boxes, appellant
alleged he had been charged with an offense that allowed the prosecution to proceed
under a felony murder theory, that he was convicted of second degree murder pursuant to
the felony murder rule or the natural and probable consequences doctrine, and that he
could no longer be convicted of second degree murder because of changes made to Penal
Code sections 188 and 189. Appellant requested appointment of counsel and checked
boxes stating he “was not the actual killer,” “did not, with the intent to kill, aid, abet, …
or assist the actual killer in the commission of murder in the first degree,” “was not a

1      This court grants the People’s motion for judicial notice of this court’s prior opinion.
(People v. Wedel, supra, F044476.) As the facts are not relevant at this stage of the proceedings,
we do not repeat them here.


                                                2.
major participant in the felony,” “did not act with reckless indifference to human life
during the course of the crime,” and that the victim was not a peace officer.
       No opposition appears to have been filed. Rather, on September 25, 2020, the trial
court summarily denied appellant’s petition on two grounds. First, the court found
appellant had failed to serve the proper parties.2 Second, the court found appellant
“failed to make a prima facie showing” because appellant “was more than a mere
participant in the crime. [Appellant] was a major participant in the underlying felony and
acted with reckless indifference to human life.”
       This appeal timely followed.
                                          DISCUSSION
       In its responsive brief, the People state “the superior court appears to have
correctly found appellant’s petition facially insufficient because he failed to serve his trial
counsel with his petition.” However, the People argue that “[i]n any event, the superior
court’s determination that appellant had failed to state a prima facie case for relief was
incorrect” and proceed to concede the case should be remanded for further proceedings.
       We accept that the trial court’s determination appellant was a major participant
cannot stand under the controlling law. (See People v. Drayton (2020) 47 Cal.App.5th
965, 980 [“[The] authority to make determinations without conducting an evidentiary
hearing pursuant to section 1170.95, subd[ivision] (d) is limited to readily ascertainable
facts from the record (such as the crime of conviction), rather than factfinding involving
the weighing of evidence or the exercise of discretion (such as determining whether the
petitioner showed reckless indifference to human life in the commission of the crime).”],
abrogated on another ground in People v. Lewis (2021) 11 Cal. 5th 952, 963.) However,
this potential error does not require a remand in this instance.


2      The court did send a receipt of filing of petition for resentencing to all relevant parties
under the statute on June 18, 2020.


                                                  3.
       Under Penal Code section 1170.95, subdivision (b)(1), the petition filed must be
served “on the district attorney, or on the agency that prosecuted the petitioner, and on
the attorney who represented the petitioner in the trial court or on the public defender of
the county where the petitioner was convicted.” Appellant’s petition did not satisfy this
requirement. Under Penal Code section 1170.95, subdivision (b)(2), “If any of the
information required by [Penal Code section 1170.95, subdivision (b)] is missing from
the petition and cannot be readily ascertained by the court, the court may deny the
petition without prejudice to the filing of another petition and advise the petitioner that
the matter cannot be considered without the missing information.” Because appellant did
not properly serve his petition, the trial court was within its statutory authority to deny the
petition without prejudice. We find no error in its choice to do so before any briefing was
submitted and note appellant remains eligible to refile his petition if he so desires.
                                      DISPOSITION
       The order denying appellant’s petition for resentencing pursuant to Penal Code
former section 1170.95 is affirmed, without prejudice to filing a properly served petition.




                                              4.